Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.  Claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (2018/0096179A1), in view of Tethrake et al. (20100176925), in view of Dachs, II et al. (2016/0361127 A1).
Re-claims 1, 9, Dang et al. teach a parts inventory control system, for tracking the use of component parts, comprising: 
a tray housing comprising a plurality of component parts, each of which is associated with a corresponding unique part identification number; a plurality of discrete use-tracking badges, each of which corresponds to a distinct one of the plurality of component parts, wherein each of the plurality of discrete use-tracking badges: contains the unique part number identification number of the corresponding one of the plurality of component parts (see e.g. paragraphs 0053, 0058 - The medical asset boxes 202 can include a metal housing, such as stainless steel. The medical asset boxes 202 include an extended antenna 302 that transmits a wireless signal 306. ---- For instance, medical asset boxes 202 can be situated in a storage room 212, operation room 214, or sterilization room 216 ----- The medical asset box can contain a plurality of medical instruments 602, 603. The medical instruments 602, 603 can each include a medical asset tag including a micro RF ID 604, 605. The micro RF ID 604, 605 can be embedded or attached to the instruments 602, 603. In some embodiments, the micro RF ID 604, 605 uniquely identifies a medical instrument 602, 603.)
and is adapted to release an RF signal representing the unique part number identification number of the corresponding component part (see e.g. paragraphs 0058, 0059 -- In some embodiments, the micro RF ID 604, 605, emits a radio frequency signal 606. In some embodiments, a radio frequency signal 606 provides identification information for a medical instrument 602 or 603, which identification information can be wirelessly transmitted by an antenna 302 to another device.-- The method 700 includes receiving a unique identifier from a radio frequency signal of a medical asset tag) ; and an RF signal recordation and data compilation unit adapted to: 
receive, from a particular one of the plurality of discrete use-tracking badges, the RF signal representing the unique part identification number of the component part corresponding to the particular one of the plurality of discrete use-tracking badges (see e.g. paragraphs 0058, 0059 -- In some embodiments, the micro RF ID 604, 605, emits a radio frequency signal 606. In some embodiments, a radio frequency signal 606 provides identification information for a medical instrument 602 or 603, which identification information can be wirelessly transmitted by an antenna 302 to another device.-- The method 700 includes receiving a unique identifier from a radio frequency signal of a medical asset tag)
correlate: (1) the RF signal representing the unique part identification number of the component part corresponding to the particular one of the plurality of discrete use-tracking badges with (2) the unique part identification number of the component part corresponding to the particular one of the plurality of discrete use-tracking badges (see e.g. paragraph 0056 In some embodiments, the tag manager 510 can identify particular medical assets within the enclosed space based upon a wireless signal 306 received from a medical asset box 202. The tag manager 510 can be programmed to receive data continuously or periodically from devices within the enclosed space 512. The controller box gateway 506 can receive and transmit data identifying medical asset boxes 202 within the enclosed space 512 to external devices). 
Dang et al. do not explicitly teach the following limitations.
However, Tethrake et al. teach a plurality of transaction mode subassembly units, comprising  -a first transponder unit adapted to release a first unique modality RF signal representing a first transaction mode (see e.g. paragraph 0046 The RF field will cause any passive or active RFID transponder tags located within the influence of the RFID field to become energized and emit a signal containing information stored within the transponder tags. In various exemplary embodiments, the control circuit 204 will also send a signal to the LED panel 240 to illuminate a LED indicating that a read operation is in progress. Each transponder tag will transmit a unique signal that is picked up by one or more of the antennae 210.
-a second transponder unit adapted to release a second unique modality RF signal representing a second transaction mode, (see e.g. paragraph 0046 -. [0043] The RFID workstation reader 200 is shown in FIG. 4 as having a Read Activation button 205 for illustrative purposes only. It should be appreciated that various other mechanisms may be used for activating the read function without departing from the spirit or scope of this invention. For example, a pressure sensor integral to the workspace 225 may activate the read function. Alternatively, a motion sensor or a light path blocking-type sensor may be used to automatically activate the reader whenever a surgical instrument or surgical instrument tray is placed on the workspace 225.
receive, from a particular one of the plurality of discrete use-tracking badges, the RF signal representing the unique part identification number of the component part corresponding to the particular one of the plurality of discrete use-tracking badges;
(see e.g. paragraph 0047 In various exemplary embodiments, the computer will perform data analysis on the information from the transponder tags. For example, if the information includes an identification number for a general surgical tray, then the identification number of all transponder tags of all surgical instruments received from that tray will be compared against known instruments which should be associated with the general surgical tray.)

Additionally, Tethrake et al. also teach 
correlate: (1) the RF signal representing the unique part identification number of the component part corresponding to the particular one of the plurality of discrete use-tracking badges with (2) the unique part identification number of the component part corresponding to the particular one of the plurality of discrete use-tracking badges; 
(see e.g. paragraph 0032 The apparatus comprises a workstation reader apparatus having a substantially planar work top surface and one or more RF transponders which project and RF field onto the work top surface for activating RFID tags attached to surgical instruments and/or surgical instrument trays and for receiving signals emitted by the activated tags. The apparatus further comprises a processing means for comparing information contained in the received signals with stored information, and an indicating means for indicating a result of the comparison. In various exemplary embodiments, the apparatus also comprises a printer for printing a report indicating the results of the comparison.
In various exemplary embodiments, the workstation reader apparatus also contains a data link to a computer database configured to store information read from the RFID tags and to perform data analysis on read data, including matching read data against stored data. In various exemplary embodiments, the information read from the RFID tags may contain information indicative of the manufacturer, part number, serial number and manufacturing data, usage and maintenance, and the like or each instrument and instrument tray. In various exemplary embodiments, the workstation reader apparatus of the present invention also includes a visual indicator, indicating a state of a surgical instrument and/or a surgical instrument tray read by the workstation reader in accordance with at least one predetermined condition. In various exemplary embodiments, the visual indicator includes an LED panel mounted on a surface of the workstation reader and is characterized by a red and green light emitting diode (LED). In various exemplary embodiments, a printer also is attached to the workstation reader operable to print a report indicative of the state of a surgical instrument and/or surgical instrument tray).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Dang et al., and include the subassembly units of Tethrake et al., in order to inventory surgical instruments and surgical instrument trays, by retrieving information from the instrument using RFID transponder tags and an RFID workstation reader. This will greatly improve the speed, accuracy and effectiveness of handling surgical instruments and surgical instrument trays. (see e.g. paragraphs 0032, 0049)
Dang et al., in view of Tethrake et al., do not explicitly teach the following limitations.
However, Dachs, II et al. teach -wherein the first transaction mode comprises inserting a component part into a patient's body; receive the first unique corresponding modality RF signal representing the first transaction mode from the first transponder unit, (see e. g. claim 17, paragraphs [0067] Additionally, in one embodiment, the surgical instrument 120 may include a radio-frequency identification (RFID) tag. In such an embodiment, upon beginning an engagement process, the RFID tag may provide the teleoperated actuated surgical instrument manipulator with identifying information of the surgical instrument 120. 
[0037] A functional teleoperated surgical system will further include a control system portion (not shown) for controlling the movement of the surgical instruments 120 while the instruments are inside the patient.)
[0068] As with the installation of the surgical instrument 120, when removing the surgical instrument 120, readings may be taken from both of the detection pins 410C-410D. In one embodiment, both sensors 560C-560D are required to provide an output voltage below a third threshold to determine that the surgical instrument has been removed. The third threshold may be set as a predetermined amount less than the second threshold used to determine the presence of the surgical instrument.
[0071]-As discussed above, the surgical instrument 120 may utilize a RFID tag in the detection of the removal process. Similarly, the ISA 300 may include a RFID tag for utilization in the removal process as well.
Claim 7. A method for detecting presence a surgical of a surgical instrument coupled to an instrument carriage, the method comprising: receiving a first output signal from a first sensor fixed in position relative to the instrument carriage, the first output signal being responsive to motion of a first detection pin created by presence of the surgical instrument;)
Additionally, Dachs, II et al. teach -store: (1) the first unique modality RF signal; and (2) the unique part identification number of the component part corresponding to the particular one of the plurality of discrete use-tracking badges to indicate the disposition of the component part corresponding to the particular one of the plurality of discrete use-tracking badges (see e.g. claim 7- calibrating the first sensor by depressing the first detection pin a first known distance and storing a first instrument presence threshold value according to the first output signal; and indicating that the surgical instrument is present on the instrument carriage when movement of the first detection pin causes the first output signal to exceed the first instrument presence threshold value.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Dang et al., in view of Tethrake et al., and include the transaction modes of Dachs, II et al., in order to determine the presence of the surgical instrument (see e.g. paragraph 0068).

Re-claim 2, Dang et al. teach the parts inventory control system of claim 1, wherein each of the plurality of discrete use-tracking badges is affixed to the corresponding one of the plurality of component parts (see e.g. paragraph 0058- The medical instruments 602, 603 can each include a medical asset tag including a micro RF ID 604, 605. --The micro RF ID 604, 605 can be embedded or attached to the instruments 602, 603. In some embodiments, the micro RF ID 604, 605 uniquely identifies a medical instrument 602, 603.

Re-claim 3, Dang et al. teach the parts inventory control system of claim 1, wherein each of the plurality of discrete use-tracking badges is affixed at a corresponding pre-selected location on a face surface of the tray housing (see e.g. paragraphs 0003, 0054 -The system also includes a medical asset box, the medical asset box including a medical asset, a radio frequency ID microchip positioned within an interior of the medical asset box, and an extended antenna positioned on an exterior of the medical asset box, wherein the extended antenna is capable of receiving a signal from the radio frequency ID microchip and transmitting the signal to an external device.)

Re-claim 5, Dang et al. teach the parts inventory control system, wherein each of the plurality of discrete use-tracking badges is micron- sized (see e.g. paragraph 0058).

Re-claim 6, Dang et al. teach the parts inventory control system of claim 1: wherein a first one of the plurality of discrete use- tracking badges: corresponds to a first one of the plurality of component parts associated with a first unique part identification number; contains the first unique part identification number; and is adapted to release a first RF signal representing the first unique part identification number; wherein a second one of the plurality of discrete use- tracking badges: corresponds to a second one of the plurality of component parts associated with a second unique part identification number; contains the second unique part identification number; and is adapted to release a second RF signal representing the second unique part identification number (see e.g. fig. 1, claim 17, paragraph 0058 -each medical instruments 602, 603 can each include a medical asset tag).

Re-claim 7, Dang et al. do not explicitly teach the parts inventory control system of claim 6, wherein the first one of the plurality of component parts comprises a screw having a first length, and wherein the second one of the plurality of component parts comprises a screw having a second length.  However, it is considered an obvious variation of Dang et al. since e. g. paragraph 0057 -teaches In some embodiments, a medical asset or a plurality of medical assets, such as medical instruments, is individually identified and tracked.  
It is noted that different types/sizes of instruments can be used and are identified individually. 

Claims 4, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (2018/0096179A1), ), in view of Tethrake et al. (20100176925), in view of Dachs, II et al. (2016/0361127 A1), in view of Sayles (20150320506).
Re-claims 4, 8, Dang et al., in view of Tethrake et al., in view of Dachs, II et al., do not teach the limitations as claimed. 
However, Sayles teaches the parts inventory control system of claim 1, wherein each of the plurality of discrete use-tracking badges comprises a photovoltaic cell-chip transponder unit (see e.g. abstract -The signal-identifying badge is a discrete millimeter-sized article of manufacture which can be easily affixed to an exposed surface of any type, any configuration and any dimension of surgical instrument or tool; and includes a well-cushioned and protected photovoltaic cell-integrated chip transponder unit embedded within a safeguarding three-tier stack construct. The photovoltaic cell of the embedded transponder is activated by the introduction of light energy in any form; and once activated, provides electric power to the electronic circuitry of the transponder unit of the instrument-affixed badge such that a responsive identifying RF signal is emitted to the ambient atmosphere)
- The parts inventory control system of claim 1, wherein each of the plurality of discrete use-tracking badges is comprised of: (a) a discernible foundation layer having set dimensions, a fixed configuration, and an exposed face surface, said foundation layer being formed of at least one and not more than three different preformed sheets joined together in overlay series, each of said preformed sheet being selected from the group consisting of a flat backing sheet composed of a dense and visibly colored matter, a planar sheet composed of durable and visibly clear light transparent material, and a numbered label indicative of one specific component part of said complete implant; (b) an operative, micron-sized, photovoltaic cell- chip transponder unit disposed upon and contained within the surface area of said foundation layer, said photovoltaic cell-chip transponder unit becoming activated and energized by light energy to generate and electronically emit a singular RF response signal indicative of a specific component part number into the ambient environment, and (c) a preformed planar top sheet disposed upon and adhered fluid tight to said photovoltaic cell-chip transponder unit and the face surface of said foundation layer (see e.g.  abstract, paragraphs 0106, 0253-0265 - FIGS. 15 and 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify Dang et al., in view of Tethrake et al., in view of Dachs, II et al., and include the structure of the use-tracking badge, as taught by Sayles, in order to provide adequate electric power for operating the .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot due to the new rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Mucha (2016/0213430 A1) – Method and Device for Navigating Active Surgical Instruments.
B) Colliou (US-8932221-B2) –In-Body Device Having a Multi-directional Transmitter.
C) William R. et al. (2013/0191154 A1) Medical Data System Generating Automated Surgical Reports.
D) Lohbihler (20110279366) –Ranging Finding, Orienting, and/or Positioning of Single and/or Multiple Devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

December 2, 2021